FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

DIANNE KNOX; WILLIAM L.                   
BLAYLOCK; ROBERT A. CONOVER;
EDWARD L. DOBROWOLSKI, JR.;
KARYN GIL; THOMAS JACOB HASS;
PATRICK JOHNSON; JON JUMPER, On
Behalf of Themselves and the                      No. 08-16645
Class They Seek to Represent,
              Plaintiffs-Appellees,                 D.C. No.
                                                 2:05-CV-02198-
               v.
CALIFORNIA STATE EMPLOYEES                         MCE-KJM
                                                Eastern District of
ASSOCIATION, LOCAL 1000, SERVICE                    California,
EMPLOYEES INTERNATIONAL UNION,                     Sacramento
AFL-CIO-CLC,                                          ORDER
              Defendant-Appellant,
               and
STEVE WESTLY, Controller, State of
California,
                       Defendant.
                                          
    On Remand From The United States Supreme Court

                      Filed August 16, 2012

     Before: J. Clifford Wallace, Sidney R. Thomas, and
             Richard R. Clifton,* Circuit Judges.




  *Judge Richard R. Clifton was substituted for the late Judge David R.
Thompson. See General Order 3.2(g).

                                9299
9300   KNOX v. CALIFORNIA STATE EMPLOYEES ASSOCIATION
                          ORDER

   Pursuant to the opinion of the United States Supreme Court
dated June 21, 2012, the district court opinion is vacated, and
the case is remanded to the district court for further proceed-
ings consistent with the Supreme Court’s opinion.

  IT IS SO ORDERED.